                                                                             Case 2:20-cv-00714-KJD-DJA Document 18
                                                                                                                 17 Filed 06/11/20
                                                                                                                          06/10/20 Page 1 of 2


                                                                       1    Leland Backus, Esq.
                                                                            Nevada State Bar No. 473
                                                                       2    BACKUS, CARRANZA & BURDEN
                                                                            3050 S. Durango Drive
                                                                       3
                                                                            Las Vegas, NV 89117
                                                                       4    (702) 872-5555
                                                                            (702) 872-5545 facsimile
                                                                       5    gbackus@backuslaw.com

                                                                       6    Attorney for Defendant
                                                                            AGCS MARINE INSURANCE COMPANY
                                                                       7

                                                                       8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                       9
                                                                                                                DISTRICT OF NEVADA
                                                                       10

                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545




                                                                            DESIGN TO PRINT, INC. a Utah Corporation,           )
BACKUS, CARRANZA & BURDEN




                                                                       12                                                       )   Civil Action No. 2:20-cv-00714-KJD-
                                                                                                          Plaintiffs,           )   DJA
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13                                                       )
                                                                            vs.                                                 )
                                                                       14                                                       )   STIPULATION AND ORDER
                                                                            CASESTACK, LLC, a Delaware Limited                  )   EXTENDING TIME TO RESPOND
                                                                       15
                                                                            Liability Company; JOSE MANUEL                      )   TO COMPLAINT
                                                                       16   BOLANOS, an individual doing business as            )   [FIRST REQUEST]
                                                                            Bolanos Trucking; BOLANOS TRUCKING                  )
                                                                       17   INC., a California Corporation; APOLLO              )
                                                                            TRUCKING INC., a California Corporation; and        )
                                                                       18   AGCS MARINE INSURANCE COMPANY, an                   )
                                                                            Illinois Corporation; JANE AND JOHN DOES 1-         )
                                                                       19
                                                                            10; and DOE BUSINESS ENTITIES 1-10;                 )
                                                                       20                                                       )
                                                                                                          Defendants.           )
                                                                       21                                                       )

                                                                       22          Plaintiff, Design to Print, Inc (“DTP”). and Defendant, AGCS Marine Insurance Company
                                                                       23
                                                                            (“AGCS”), through their respective undersigned counsel are in the process of reviewing whether
                                                                       24
                                                                            this matter against AGCS may be dismissed and need additional time to review certain
                                                                       25
                                                                            documentation pertinent to the alleged claims against AGCS. This is the first request for an
                                                                       26
                                                                            extension of time and good cause exists for the same.
                                                                       27

                                                                       28   ....
                                                                             Case 2:20-cv-00714-KJD-DJA Document 18
                                                                                                                 17 Filed 06/11/20
                                                                                                                          06/10/20 Page 2 of 2


                                                                       1           Accordingly, DTP and AGCS stipulate and agree through their counsel of record that

                                                                       2    AGCS may have to and including June 30, 2020 to respond to the Complaint.
                                                                       3

                                                                       4
                                                                                   DATED this 10th day of June, 2020.
                                                                       5
                                                                                                                        BACKUS, CARRANZA & BURDEN
                                                                       6

                                                                       7

                                                                       8                                       By:      /s/ Leland Backus_______________
                                                                                                                        Leland Backus, Esq.
                                                                       9                                                Nevada State Bar No. 473
                                                                                                                        3050 South Durango Drive
                                                                       10                                               Las Vegas, Nevada 89117
                                                                                                                        Attorney for Defendant
                                                                       11
                                                                                                                        AGCS MARINE INSURANCE COMPANY
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                   DATED this 10th day of June, 2020.
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                                                        SUGDEN LAW
                                                                       14

                                                                       15

                                                                       16                                      By:      /s/ Amy L. Sugden_______________
                                                                                                                        Amy L. Sugden, Esq.
                                                                       17                                               Nevada Bar No. 9983
                                                                                                                        9728 Gillespie Street
                                                                       18                                               Las Vegas, Nevada 89183
                                                                                                                        Attorney for Plaintiff
                                                                       19
                                                                                                                        DESIGN TO PRINT, INC.
                                                                       20

                                                                       21          IT IS SO ORDERED:

                                                                       22
                                                                                   ______________________________________
                                                                       23
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                       24
                                                                                             June 11, 2020
                                                                       25          DATED: ______________________________

                                                                       26

                                                                       27

                                                                       28

                                                                                                                           2
